Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant et al. (US 2020/0059281).

Regarding claim 7, Grant discloses a terminal (Grant, paragraph [0002], UE or wireless terminal) comprising: 
a receiver that receives control information that is a trigger for initiating a random access procedure (Grant, Fig. 3, PDCCH order trigger signal; paragraph [0026], gNB transmits a trigger signal to wireless device to update the SS-BPL that initiates a PRACH transmission by the wireless device to indicate to the gNB a new SS-BPL; paragraph [0049], gNB send a trigger signal to the wireless device);  
a processor (Grant, paragraph [0071], processing circuit) that selects an occasion for transmitting a random access preamble (Grant, Fig. 3, PRACH-like preamble; paragraph [0007], wireless device transmits signal similar to a preamble on PRACH; paragraph [0031], PRACH occasion; paragraph [0049], responsive to the trigger signal, wireless device transmits PRACH-like preamble); and 
a transmitter (Grant, paragraph [0070], transmitter) that transmits the random access preamble using the occasion (Grant, Fig. 3, PRACH-like preamble; paragraph [0007], wireless device transmits signal similar to a preamble on PRACH; paragraph [0008], during the PRACH; paragraph [0031], configured PRACH occasions; paragraph [0034], wireless device transmits PRACH signals associated with SS block by a spatial QCL assumption to form a first BPL [which is different than the second BPL]; paragraph [0049], responsive to the trigger signal, wireless device transmits reselection signal resembling a preamble on the PRACH), 
wherein the receiver receives a response to the random access preamble using a resource for monitoring control information for receiving the response to the random access preamble, by assuming quasi co-location (Grant, Fig. 1, PDSCH and/or PDCCH; paragraph [0034], after receiving the PRACH signal from the wireless device, the gNB knows the preferred SS block and beam and transmits downlink data on PSCCH or PDSCH associated by a second spatial QCL assumption to form a second BPL) not related to quasi co-location that is associated with the resource for monitoring the control information (Grant, Fig. 1, PRACH; paragraph [0034], wireless device transmits PRACH signals associated with SS block by a spatial QCL assumption to form a first BPL [which is different than the second BPL]).  

Regarding claim 8, Grant discloses the terminal as claimed in claim 7, 
wherein the processor selects a synchronization signal block, and selects the occasion corresponding to the synchronization signal block (Grant, Fig. 3, PRACH-like preamble; paragraph [0031], PRACH occasion; paragraph [0034], wireless device transmits PRACH signals on the uplink that are associated with the SS block by a spatial QCL, wireless device detects preferred SS block and transmits PRACH signals on the same beam; paragraph [0049], gNB transmits the SS blocks in a beam swept manner, each PRACH resource is associated with a SS block), and 
the receiver assumes quasi co-location with the synchronization signal block when receiving the response (Grant, Fig. 1, PDSCH and/or PDCCH; paragraph [0034], after receiving the PRACH signal from the wireless device, the gNB knows the preferred SS block and beam and transmits downlink data on PSCCH or PDSCH associated by a second spatial QCL assumption to form a second BPL; paragraph [0049], when receiving the PRACH resource, the network knows which SS blocks the wireless device prefers).  

Regarding claim 9, Grant discloses the terminal as claimed in claim 8, wherein the synchronization signal block is associated with a beam (Grant, Fig. 3, PRACH-like preamble; paragraph [0031], PRACH occasion; paragraph [0034], wireless device transmits PRACH signals on the uplink that are associated with the SS block by a spatial QCL, wireless device detects preferred SS block and transmits PRACH signals on the same beam; paragraph [0049], gNB transmits the SS blocks in a beam swept manner, each PRACH resource is associated with a SS block).

Claim 10 is rejected under substantially the same rationale as claim 7.  

Claim 11 is rejected under substantially the same rationale as claim 7.   Grant additionally discloses a base station in (Grant, paragraph [0002], base station).


Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the claims are patentable, because paragraph [0031] of Grant, by itself, allegedly does not disclose selecting an occasion for transmitting a random access preamble and transmitting the preamble.  However, this is incorrect.  The Examiner does not only cite to paragraph [0031] of Grant.  Rather, Grant discloses selecting an occasion for transmitting a random access preamble (Grant, Fig. 3, PRACH-like preamble; paragraph [0007], wireless device transmits signal similar to a preamble on PRACH; paragraph [0031], PRACH occasion; paragraph [0049], responsive to the trigger signal, wireless device transmits PRACH-like preamble); and transmitting the random access preamble using the occasion (Grant, Fig. 3, PRACH-like preamble; paragraph [0007], wireless device transmits signal similar to a preamble on PRACH; paragraph [0008], during the PRACH; paragraph [0031], configured PRACH occasions; paragraph [0034], wireless device transmits PRACH signals associated with SS block by a spatial QCL assumption to form a first BPL [which is different than the second BPL]; paragraph [0049], responsive to the trigger signal, wireless device transmits reselection signal resembling a preamble on the PRACH). 
Applicant further asserts that the claims are patentable because paragraph [0034] of Grant allegedly does not disclose a resource for monitoring the control information.  However, this is incorrect.  Grant discloses wherein the receiver receives a response to the random access preamble using a resource for monitoring control information for receiving the response to the random access preamble, by assuming quasi co-location (Grant, Fig. 1, PDSCH and/or PDCCH; paragraph [0034], after receiving the PRACH signal from the wireless device, the gNB knows the preferred SS block and beam and transmits downlink data on PSCCH or PDSCH associated by a second spatial QCL assumption to form a second BPL).  Further still, as Applicant acknowledges, paragraph [0034] of Grant discloses that the wireless device expects the control signals to be transmitted on a beam in the same direction used to transmit the PRACH signals.  The beam on the same direction used to transmit the PRACH signals is a resource for monitoring the control information.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/               Examiner, Art Unit 2466                                                                                                                                                                                         
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466